


Exhibit 10.4


THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT




THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Third Amendment”), is
entered into as of August 8, 2011, by and between WELLS/FREMONT ASSOCIATES, a
Georgia joint venture ("Seller"), and LIGHTHOUSE WORLDWIDE SOLUTIONS, INC., a
California corporation ("Purchaser"). The parties hereto are sometimes jointly
called the “Parties.”
R E C I T A L S:
A.Buyer and Seller have entered into that certain PURCHASE AND SALE AGREEMENT
effective as of June 3, 2011 (“Original Purchase Agreement”), as amended by that
certain FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT dated as of July 20, 2011
(“First Amendment”) and that certain SECOND AMENDMENT TO PURCHASE AND SALE
AGREEMENTED dated as of July 29, 2011 (“Second Amendment”, the Original Purchase
Agreement, First Amendment and Second Amendment are collectively referred to
herein as “Purchase Agreement”), for the purchase and sale of that certain real
property more particularly described in the Purchase Agreement (the “Property”).
Buyer and Seller desire to extend the Financing Contingency Period on the terms
and conditions contained herein.
B.Buyer and Seller desire to extend the Financing Contingency Period on the
terms and conditions contained herein.
NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements hereinafter set forth, the Parties hereby agree as follows:
1.Financing Contingency Period. The Financing Contingency Period is extended
such that it expires as of 5:00 pm, Pacific Time, August 9, 2011.
2.Binding Effect. This Third Amendment shall be binding upon and inure to the
benefit of the Parties and their heirs, executors, administrators, successors,
legal representatives and permitted assigns.
3.Counterparts. This Third Amendment may be executed in counterparts, all of
which together shall constitute one agreement binding on all of the Parties,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
4.Confirmation of the Purchase Agreement. Except as set forth in this Third
Amendment, the Purchase Agreement is not being amended, supplemented or
otherwise modified, and all of the undersigned agree that the terms, conditions
and agreements set forth in the Purchase Agreement are hereby ratified and
confirmed and shall continue in full force and effect. Any capitalized terms not
defined herein shall have the meanings ascribed to them in the Purchase
Agreement.



Page 1 of 3

--------------------------------------------------------------------------------






THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT


IN WITNESS WHEREOF, the Parties have executed this Third Amendment as of the day
first above written.
Seller:


WELLS/FREMONT ASSOCIATES
a Georgia Joint Venture


Piedmont Operating Partnership, LP
a Delaware limited partnership


By:Piedmont Office Realty Trust, Inc.
a Maryland corporation
Its:General Partner




By: /s/ Laura Moon
Name: Laura Moon
Its: SVP & CAO


FUND X AND FUND XI ASSOCIATES
A Georgia joint venture


By: Wells Real Estate Fund X, L.P.
a Georgia limited partnership


By: Wells Partners, L.P.
a Georgia limited partnership
as General Partner


By:       Wells Capital, Inc.
a Georgia corporation
as General Partner




By: /s/ Randall D. Fretz 
Name: Randall D. Fretz
Its: Sr. Vice President


By: /s/ Randall D. Fretz
Name: Leo F. Wells, III, as General Partner, by and through Randall D. Fretz, as
attorney in fact
Buyer:


LIGHTHOUSE WORLDWIDE SOLUTIONS, INC.
a California corporation




By: /s/ Dr. Tae Yun Kim 
Name:
Title:




Page 2 of 3

--------------------------------------------------------------------------------




By:Wells Real Estate Fund XI, L.P.
a Georgia limited partnership


By:Wells Partners, L.P.
a Georgia limited partnership
as General Partner


By:Wells Capital, Inc.
a Georgia corporation
as General Partner




By: /s/ Randall D. Fretz 
Name: Randall D. Fretz
Its: Sr. Vice President 


By: /s/ Randall D. Fretz
Name: Leo F. Wells, III, as General Partner, by and through Randall D. Fretz, as
attorney in fact
 








Page 3 of 3